Case: 21-2204   Document: 35     Page: 1   Filed: 05/10/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                JENIFER A. VANHORN,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2021-2204
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DE-0890-21-0200-I-1.
                 ______________________

                 Decided: May 10, 2022
                 ______________________

    JENIFER A. VANHORN, Wichita, KS, pro se.

     ELIZABETH WARD FLETCHER, Office of General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by TRISTAN L.
 LEAVITT, KATHERINE MICHELLE SMITH.
                  ______________________

      Before DYK, REYNA, and STOLL, Circuit Judges.
 PER CURIAM.
Case: 21-2204    Document: 35     Page: 2    Filed: 05/10/2022




 2                                          VANHORN   v. MSPB



     Jenifer VanHorn challenges the decision of the Merit
 Systems Protection Board dismissing her appeal for lack of
 jurisdiction. For the reasons below, we affirm.
                        BACKGROUND
     Ms. VanHorn is a retired United States Postal Service
 employee who presently receives a disability retirement
 annuity. SAppx. 18. 1 Ms. VanHorn alleges that she ap-
 plied for disability retirement from the USPS on August
 15, 2018, and that the Office of Personnel Management
 wrongfully denied her application several times before
 granting it almost two years later on May 18, 2020. During
 the intervening period, in 2019, Ms. VanHorn claims that
 the USPS “unlawfully terminated” her health insurance
 and her life insurance as of January 31, 2019. SAppx. 18.
 She also alleges that she was wrongfully terminated by the
 USPS in September 2019, and that the termination took
 retroactive effect to March 30, 2019. SAppx. 18.
     Following the grant of Ms. VanHorn’s disability retire-
 ment application, OPM issued a lump sum retroactive pay-
 ment to Ms. VanHorn representing the gross benefits due
 to her from March 30, 2019 (the effective date of her termi-
 nation), through September 30, 2020 (the date after which
 her monthly payments began). A notice accompanying the
 payment explained that the following was being withheld
 from the lump sum: gross interim benefits, federal income
 tax, and premiums for “Additional Optional Life Insur-
 ance,” “Family Life Insurance,” “Standard Optional Life In-
 surance,” and “Basic Life Insurance.” SAppx. 32. The
 notice also explained that these premiums and federal in-
 come tax would also be withheld from her gross monthly
 benefit moving forward. SAppx. 31.




     1 Citations to “SAppx.” refer to the Supplemental
 Appendix attached to the Government’s brief.
Case: 21-2204    Document: 35     Page: 3    Filed: 05/10/2022




 VANHORN   v. MSPB                                         3



     On May 6, 2021, Ms. VanHorn filed an appeal with the
 Board “against OPM for fraud,” for re-enrolling her in life
 insurance without her consent or dated signature and sub-
 sequently deducting “all premium options” from her retro-
 active lump sum payment. SAppx. 17–18. Ms. VanHorn
 alleged that OPM “refuses to follow procedures of Due Pro-
 cess” and continues to violate her civil rights, enumerating
 various OPM actions that were, in her view, “direct evi-
 dence of [its] unabating discriminatory and retaliatory
 practices.” SAppx. 17. One of these practices included “un-
 lawfully terminat[ing her] health and life insurance.”
 SAppx. 18. Ms. VanHorn sought “[a]ctual compensatory
 damages” and “nonpecuniary compensatory damages,” “le-
 gal costs and fees,” equitable relief, and “corrective
 measures.” SAppx. 18.
      On May 28, 2021, the Administrative Judge (AJ) issued
 an initial decision dismissing Ms. VanHorn’s appeal for
 lack of jurisdiction. SAppx. 1–3. The AJ characterized
 Ms. VanHorn’s appeal as arising out of her “re-enrollment
 in a Federal Employees Health Benefits plan by [OPM],
 and the later termination of her coverage under the same
 plan.” SAppx. 1. The AJ explained that although the
 Board issued an acknowledgement order apprising
 Ms. VanHorn of her burden to establish Board jurisdiction
 over her appeal, Ms. VanHorn did not produce evidence of
 a final decision from OPM. SAppx. 2–3. In response to the
 acknowledgement order, Ms. VanHorn submitted a letter
 that she sent to OPM requesting a reconsideration deci-
 sion, but she filed her appeal with the Board before hearing
 back from OPM. SAppx. 2. The AJ explained that
 Ms. VanHorn had therefore not established that the Board
 had jurisdiction over her claims because she had not shown
 that OPM had rendered a final decision. SAppx. 2–3.
     On June 30, 2021, Ms. VanHorn filed a document with
 the Board asking the Board to “[c]ompel OPM to issue the
 FAD [Final Agency Decision].” SAppx. 44–49. A week
 later, on July 6, 2021, the Board informed Ms. VanHorn
Case: 21-2204     Document: 35     Page: 4    Filed: 05/10/2022




 4                                           VANHORN   v. MSPB



 that it was unclear whether her document was a petition
 for review addressed to the full Board and advised her that
 it would only treat her filing as such if she confirmed that
 was her intent by July 20, 2021.              SAppx. 50–52.
 Ms. VanHorn did not file a response to the Board’s letter.
 Accordingly, the initial decision became final as of July 2,
 2021.
    Ms. VanHorn timely appealed. We have jurisdiction
 under 28 U.S.C. § 1295(a)(9).
                         DISCUSSION
      Ms. VanHorn makes many arguments on appeal.
 First, she argues that the Board “failed to take into consid-
 eration that [she] did not sign [a] life insurance re-enroll-
 ment form,” and that OPM “fraudulently deducted life
 insurance” premium payments from her lump sum retroac-
 tive payment and monthly retirement benefits. Peti-
 tioner’s Br. 2. Second, she reiterates her Due Process and
 discrimination claims. Id. Third, Ms. VanHorn argues
 again that OPM unlawfully terminated her health insur-
 ance coverage and asks that OPM immediately reinstate
 her health insurance coverage without retroactively de-
 ducting the premiums from her benefits. Id. at 2–3. For
 the first time, Ms. VanHorn argues that the date from
 which OPM calculated her retroactive benefits payment
 was improper; and that OPM must correct her 1099-R form
 for fiscal year 2020 to reflect that she was on disability re-
 tirement. Id. at 3.
     Whether the Board has jurisdiction over an appeal is a
 question of law that we review de novo. See Bryant v. Merit
 Sys. Prot. Bd., 878 F.3d 1320, 1325 (Fed. Cir. 2017). The
 Board may exercise jurisdiction over administrative ap-
 peals only when authorized by a “law, rule, or regulation.”
 5 U.S.C. § 7701(a). We agree with the Board that it lacked
 jurisdiction over Ms. VanHorn’s appeal.
Case: 21-2204    Document: 35      Page: 5    Filed: 05/10/2022




 VANHORN   v. MSPB                                          5



     We begin with Ms. VanHorn’s claim that OPM fraudu-
 lently deducted life insurance premiums from her retroac-
 tive lump sum payment and from her monthly benefits
 even though she did not sign a life insurance enrollment
 form. Petitioner’s Br. 1. Although the Board characterized
 Ms. VanHorn’s claims as founded on OPM’s administration
 of health insurance benefits, her claims are undisputedly
 founded on OPM’s administration of the Federal Employ-
 ees’ Group Life Insurance Act (FEGLIA). See SAppx. 17
 (stating “I, Jenifer A. VanHorn . . . am requesting to file a
 formal complaint against OPM for fraud, ‘re’enrolling life
 insurance without my consent, signature, nor dated, de-
 ducting all premium options”); see also Petitioner’s Br. 2;
 SAppx. 30 (outlining Ms. VanHorn’s “life insurance cover-
 age under the Federal Employees’ Group Life Insurance
 Program”). And, as we have held, the Board “does not have
 jurisdiction over appeals arising from OPM’s administra-
 tion of the Federal Employees’ Group Life Insurance Act
 (‘FEGLIA’).” Miller v. Off. of Pers. Mgmt., 449 F.3d 1374,
 1377 (Fed. Cir. 2006); 5 U.S.C. §§ 8701–16.
      We reach this conclusion notwithstanding the Board’s
 different characterization of Ms. VanHorn’s claims. We
 may affirm an agency’s decision on “grounds other than
 those relied upon in rendering [the agency’s] decision,
 when upholding the agency’s decision does not depend on
 making a determination of fact not previously made by the
 agency,” including in situations where the Board lacks ju-
 risdiction. McCarthy v. Merit Sys. Prot. Bd., 809 F3d 1365,
 1373 (Fed. Cir. 2016) (quoting In re Comiskey, 554 F.3d
 967, 974 (Fed. Cir. 2009)); see also Sec. & Exch. Comm’n
 v. Chenery Corp., 318 U.S. 80, 88 (1943) (“It would be
 wasteful to send a case back to a lower court to reinstate a
 decision which it has already made but which the appellate
 court concluded should properly be based on another
 ground within the power of the appellate court to formu-
 late.”). Upholding the Board’s determination that it does
 not have jurisdiction over any of Ms. VanHorn’s claims
Case: 21-2204     Document: 35     Page: 6    Filed: 05/10/2022




 6                                           VANHORN   v. MSPB



 does not require our court to make factual findings not pre-
 viously made by the Board, and instead requires only ap-
 plying the relevant statutes to the undisputed facts of the
 case. 5 U.S.C. §§ 8701–16. Ms. VanHorn’s primary claim
 is founded in her dispute with OPM’s administration of
 FEGLIA, and more specifically OPM’s allegedly improper
 collection of life insurance premiums, a claim over which
 the Board does not have jurisdiction. We thus affirm the
 Board’s decision to dismiss this portion of Ms. VanHorn’s
 appeal for lack of jurisdiction.
      We turn next to Ms. VanHorn’s claim that OPM “un-
 lawfully terminated” her health insurance coverage; her al-
 legations of various constitutional rights and statutory
 violations and crimes; 2 and her demand for damages and
 fees. SAppx. 2–3, 17–18, 26, 29. Although we liberally con-
 strue pro se filings like Ms. VanHorn’s, this does not relieve
 her of her burden to establish jurisdiction. Lourens v. Merit
 Sys. Prot. Bd., 193 F.3d 1369, 1370 (Fed. Cir. 1999);
 5 C.F.R. § 1201.57(b). Ms. VanHorn did not produce any
 evidence of an OPM reconsideration decision or an OPM
 initial decision not subject to reconsideration. Further-
 more, there was no basis for concluding that OPM improp-
 erly failed to render a decision. The Board found that the
 three weeks (at most) that passed between the date
 Ms. VanHorn allegedly sent her letter requesting a recon-
 sideration decision to OPM and the date Ms. VanHorn filed
 her appeal to the Board was not sufficient to “construe
 OPM’s lack of response as a constructive final decision.”
 SAppx. 2–3. Because there was no final decision from OPM



     2   Ms. VanHorn alleges violations of constitutional
 Due Process; the Americans with Disabilities Act of 1990;
 the Rehabilitation Act of 1973; the Civil Rights Act of 1964;
 Title VII; and perpetration of trespass against common
 laws, oversight policies regarding pay and leave, and pro-
 hibited personnel practices.
Case: 21-2204      Document: 35    Page: 7   Filed: 05/10/2022




 VANHORN     v. MSPB                                       7



 regarding her health insurance coverage, the Board cor-
 rectly determined that it did not have jurisdiction over
 these claims. See 5 U.S.C. §§ 8347(d), 8461(e); 5 C.F.R.
 §§ 831.110, 841.308. We thus affirm the Board’s decision
 to dismiss this portion of Ms. VanHorn’s appeal for lack of
 jurisdiction. 3
      Finally, Ms. VanHorn argues that the start date of her
 retroactive disability retirement payments was improperly
 determined and that OPM must correct her 2020 1099-R
 form. These claims, raised for the first time on appeal, are
 waived. Bosley v. Merit Sys. Prot. Bd., 162 F.3d 665, 668
 (Fed. Cir. 1998) (“A party in an MSPB proceeding must
 raise an issue before the administrative judge” if the issue
 is “to be preserved for review in this court.”). 4
                        CONCLUSION
    For the above reasons, we affirm the decision of the
 Board.
                        AFFIRMED
                           COSTS
 No costs.




    3     Ms. VanHorn can raise these issues before the
 Board once OPM issues a final decision.
      4   To the extent that Ms. VanHorn’s complaint, liber-
 ally construed, did properly raise a challenge to her disa-
 bility retirement payments and tax document, the Board
 would not have had jurisdiction due to Ms. VanHorn’s fail-
 ure to obtain a final decision from OPM regarding those
 claims.     See 5 U.S.C. §§ 8347(d), 8461(e); 5 C.F.R.
 §§ 831.110, 841.308.